Citation Nr: 0621312	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with depression.


INTRODUCTION

The veteran served on active duty from July 1969 until March 
1972.  The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and April 2002 rating 
decisions of the San Diego, California, Department of 
Veterans Affairs Regional Office (RO).  Since the issuance of 
those decisions, the veteran moved to Pennsylvania and is now 
under the jurisdiction of the Philadelphia, Pennsylvania, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran is currently seeking service connection for PTSD.   
He contends that he suffered several non-combat related 
stressors while on active duty.  In particular, the July 2001 
submission of his counselor at the Center for Inner Work in 
San Diego claims that the veteran's service in Army 
Intelligence created pressures, both psychological and 
connected to the secrecy of information with which he dealt, 
that produced significant anxious reactions related to the 
nature of his position.  She also claimed the "survivor 
guilt" the veteran felt upon the loss of numerous friends 
and acquaintances who died in Vietnam precipitated a strong 
psychological reaction in the claimant.  Her diagnosis, which 
included a determination that he suffered from PTSD, also 
found that the personality changes resulting from the 
veteran's Army service included a discouraged mindset, low 
self-esteem, an aimless existence, paranoia, and neurosis.

In August 2001, the veteran called the RO to report that he 
was hospitalized at the Alvarado Parkway Institute on the 
date of his scheduled VA PTSD examination in July 2001.  In a 
September 2001 letter from a veterans service organization, 
it was stated that the veteran was then receiving treatment 
for PTSD and that in the days before his scheduled VA 
examination, the veteran experienced an adverse reaction to 
medication and also relapsed concerning an alcohol condition.  
Since the medical records from Alvarado Parkway Institute may 
contain pertinent information concerning the disability at 
issue, the RO should attempt to obtain those records on 
remand, once any necessary releases are obtained from the 
veteran.  

In addition, all relevant, identified, and available evidence 
from VA medical treatment facilities does not appear to have 
been obtained.  In a VA Form 21-4138, Statement in Support of 
Claim, received in April 2001, the veteran reported that 
pertinent medical records were located at the VA Medical 
Centers (VAMCs) in Wilkes-Barre, Pennsylvania; Bath, New 
York; Coatesville, Pennsylvania; and La Jolla, California.  
There is also a document in the claims folder that reflects 
the veteran's admission to the VAMC in Altoona, Pennsylvania, 
in December 1993, for alcohol intoxication.  Attempting to 
obtain these records is especially significant in light of 
Bell v. Derwinski, 2 Vet. App. 611 (1992), which held that 
where documents identified as within the control of the 
Secretary and which could reasonably be expected to be 
determinative of the claim were not considered, remand was 
required.   Therefore, the AMC should undertake appropriate 
steps to ensure that all available records have been obtained 
from each of these facilities.  

Also, the veteran, in the VA Form 9 filed in April 2004, 
stated that "data (if they still exist) at AFSP Hdq., Wash., 
D.C., Alexandria, VA Federal Courthouse, Ft. Belvoir MP Hdq., 
[and] Baltimore municipal Police Station will attest to my 
alcoholic and anxiety/depressive behavior."  On remand, the 
veteran should be asked to provide the necessary information 
that would allow the RO to assist him in obtaining these 
records, such as dates, nature of the data to be obtained, 
etc.  Once the veteran has responded with the necessary 
information, the RO should attempt to obtain these records.  
 
In his VA Form 9, the veteran also claimed that he was 
assaulted three separate times in service but had not 
reported these incidents because of a fear that he would lose 
his security clearance.  The veteran's service medical 
records reflect that in January 1970, he was in a scuffle and 
had a black eye on the right.  However, the VA examination 
report of November 2001 noted that the veteran was never beat 
up.  The examiner did not mention the "scuffle" in service 
so it is not clear if the examiner was aware of that 
incident.  Once the aforementioned records have been obtained 
to the extent possible, the veteran should undergo another VA 
psychiatric examination to determine the correct psychiatric 
diagnosis or diagnoses and the etiology of any condition 
found.  

Accordingly, this case is remanded for the following actions:

1.   The AMC should obtain medical 
records pertaining to the veteran from 
the Alvarado Parkway Institute from 
July 2001 to the present.  The aid of 
the veteran in securing these records, 
to include providing authorization for 
the release of these records, should 
be enlisted, as needed.  If any 
requested records are not available, 
or if the search for any such records 
otherwise yields negative results, 
that fact should be clearly in the 
claims file, and the veteran should be 
informed in writing.

2.  The AMC should request outpatient 
and inpatient medical records 
pertaining to the veteran from the 
VAMCs in Wilkes-Barre, PA; Bath, NY; 
Coatesville, PA; and La Jolla, CA, 
from 1972 to the present.  The RO 
should also request the discharge 
summary from the veteran's December 
1993 hospitalization at the VAMC in 
Altoona, PA.

3.  The RO should contact the veteran 
to obtain the necessary information to 
assist him with obtaining relevant 
data from "AFSP Hdq., Wash., D.C., 
Alexandria, VA Federal Courthouse, Ft. 
Belvoir MP Hdq., [and] Baltimore 
municipal Police Station."  If the 
veteran provides the necessary 
information, the RO should attempt to 
obtain the records from the identified 
sources.

4.  The veteran should be afforded a 
VA psychiatric examination to 
determine the appropriate diagnosis or 
diagnoses and the etiology thereof.  
The examiner should review the 
veteran's reported stressors, 
including but not limited to: the 
alleged assaults on the veteran while 
in service; pressures, both 
psychological and connected to the 
secrecy of information with which he 
dealt and which produced claimed 
anxious reactions related to the 
nature of his position; and the 
"survivor guilt" the veteran claims 
to have felt upon the loss of numerous 
friends and acquaintances who died in 
Vietnam.  The examiner should opine 
whether these in-service stressors 
were as likely as not to have caused 
any psychiatric disability found to be 
present and whether this disability 
had its onset during service.  The 
claims folder must be made available 
to the examiner for review, and a 
notation to that effect should be 
indicated in the record.  All 
appropriate testing should be 
undertaken in connection with the 
examination, and all psychiatric 
disabilities found to be present 
should be diagnosed.   A diagnosis of 
PTSD must be either ruled in or 
excluded.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which were 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient 
under DSM-IV.    

5.  The AMC is free to undertake any 
additional development deemed 
necessary.  Once such development is 
completed, the AMC should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
AMC should issue a supplemental 
statement of the case, and the veteran 
and his representative, if any, should 
be afforded time in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


